Citation Nr: 1035290	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-18 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar and cervical spine.

2.  Entitlement to service connection for osteoarthritis of 
multiple joints.

3.  Entitlement to service connection for acid reflux disease.

4.  Entitlement to service connection for psychosexual 
dysfunction, to include benign prostatic hypertrophy (BPH) and 
erectile dysfunction.

5.  Entitlement to service connection for a prostate disorder, to 
include residuals of prostate cancer.

6.  Entitlement to service connection for hiatal hernia.

7.  Entitlement to service connection for subacute peripheral 
neuropathy.

8.  Entitlement to service connection for chloracne.  
REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active military duty from April 1967 to 
October 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating action by the above-referenced 
RO.  

During much of the pendency of this appeal, the Veteran was 
represented by the American Legion, as reflected in the February 
2005 Appointment of Veterans Service Organization as Claimant's 
Representative (VA Form 21-22).  He is now represented by AMVETS, 
which completed and submitted the necessary paperwork, VA Form 
21- 22, in September 2007 to effect this redesignation.

In February 2008, the Veteran filed a Notice of Disagreement with 
a February 2007 rating decision denying service connection for 
hiatal hernia, subacute peripheral neuropathy, and chloracne.  As 
he has not been provided a statement of the case (SOC) in 
response thereto, these issues are being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era, and is 
presumed to have been exposed to Agent Orange or other herbicide 
while in military service.

2.  Degenerative disc disease of the cervical and lumbar spine 
was not present in service or within one year of his discharge 
from service, and is not shown by competent evidence to be 
related to service.

3.  Osteoarthritis of multiple joints was not present in service 
or within one year of his discharge from service, and is not 
shown by competent evidence to be related to service.

4.  Acid reflux disease was not present in service or for many 
years thereafter, and is not shown by competent evidence to be 
related to service or any service-connected disability.

5.  The Veteran is currently diagnosed with prostate cancer, 
which is a disease associated with exposure to certain herbicide 
agents as enumerated under 38 C.F.R. § 3.309(e).

6.  Resolving all reasonable doubt, the Veteran's urinary 
incontinence and frequency is secondary to his now service-
connected prostate cancer. 

7.  Resolving all reasonable doubt, the Veteran's erectile 
dysfunction is secondary to his now service-connected prostate 
cancer. 


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the cervical and lumbar spine 
was not incurred in or aggravated by the Veteran's military 
service nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

2.  Osteoarthritis of multiple joints was not incurred in or 
aggravated by the Veteran's military service nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2009).

3.  Acid reflux disease was not incurred in or aggravated by 
service and is not shown to be due to, the result of, or 
aggravated by any service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 3.310 (2009).

4.  Prostate cancer is presumed to have been incurred during 
active military service.  38 U.S.C.A. §§ 1110, 1116, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

5.  The criteria for service connection for urinary incontinence 
and frequency have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.310 (2009).

6.  The criteria for service connection for erectile dysfunction 
have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

The Board has considered the legislation regarding VA's duty to 
notify and to assist claimants but finds that, given the 
favorable action taken herein with regard to the issues of 
entitlement to service connection for a prostate disorder, to 
include residuals of prostate cancer, and for urinary 
incontinence and frequency and erectile dysfunction, no further 
discussion of the VCAA notification and assistance requirements 
is required with respect to these claims.  See, e.g., Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).  

With regard to the claims for service connection for degenerative 
disc disease of the lumbar and cervical spine, osteoarthritis of 
multiple joints, and acid reflux disease, which are adjudicated 
herein, the Board notes that, upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as 
amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must 
be provided prior to an initial decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a March 2005 letter, the RO informed the Veteran of the 
information and evidence not of record (1) that is necessary to 
substantiate his claims for service connection for degenerative 
disc disease of the lumbar and cervical spine, osteoarthritis of 
multiple joints, and acid reflux disease; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide.  In 
April 2006, the RO notified him of the requirements for 
establishing the degree of disability and the effective date (if 
service connection were to be granted).  The timing defect of the 
April 2006 correspondence was cured by the RO's readjudication of 
these service connection issues at that time.  In any event, as 
will be discussed in further detail in the following decision, 
service connection is not warranted for these disabilities.  
Thus, no rating or effective date will be assigned.  Any notice 
error with regard to the Dingess requirements is, therefore, 
harmless.  

Furthermore, the Board finds that VA has satisfied its duty to 
assist the Veteran in the development of his claims for service 
connection for degenerative disc disease, osteoarthritis, and 
acid reflux disease.  Relevant in-service and post-service 
treatment reports are of record.  The Veteran has submitted 
additional evidence since the issuance of the supplemental 
statement of the case (SSOC) in June 2006.  Under 38 C.F.R. 
§ 20.1304, new evidence received by the Board, if pertinent to 
the case on appeal, usually requires a return of the case to the 
RO for review, consideration, and preparation of a SSOC prior to 
a Board decision, unless there has been a waiver of such initial 
RO review.  The evidence in this instance consists of VA medical 
records dated from 2005 to 2007, which primarily pertain to 
unrelated psychiatric symptomatology and are without any relevant 
or material bearing on the outcome of the issues currently on 
appeal.  There are also several VA medical records which show 
continued evaluation and treatment of the Veteran's disc disease, 
arthritis, and acid reflux.  Since this evidence essentially 
duplicates and is cumulative of medical evidence already of 
record, it has little material bearing, and thus does not 
preclude a decision by the Board at this time.  

The Board acknowledges that the Veteran was not examined for the 
purpose of addressing his disc disease, arthritis and acid reflux 
claims; however, given the facts of the case, a VA examination is 
not required.  Specifically, under the statute, an examination or 
opinion is necessary to make a decision on the claim when the 
record (1) contains competent evidence that the claimant has a 
current disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical evidence 
for VA to make a decision.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The Board notes that there are no complaints of low back or neck, 
multiple joint, or gastrointestinal symptoms at the Veteran's 
discharge examination in October 1970, or for several decades 
after service.  Moreover, the only evidence suggesting an 
etiological link between his claimed disorders and his military 
service are the Veteran's unsubstantiated lay allegations which 
are insufficient to trigger VA's duty to provide an examination.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (VA is not 
obligated to provide an examination for a medical nexus opinion 
where, as here, the supporting evidence of record consists only 
of a lay statement).  Accordingly, the Board finds that VA 
adjudication of these claims may go forward without a VA 
examination.  

VA has satisfied its duty to assist the Veteran in apprising him 
as to the evidence needed, and in obtaining evidence pertinent to 
his claims under the VCAA.  No useful purpose would be served in 
remanding this matter for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  

Thus, the Board concludes that no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, 
supra.  

2.  Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where there 
is a chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  

Where a veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and certain 
specified chronic disease (to include arthritis) manifested to a 
degree of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the claim.  
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

A.	Degenerative Disc Disease of the Cervical and Lumbar 
Spine,
Osteoarthritis of Multiple Joints, And Acid Reflux Disease

In this case the Veteran maintains that musculoskeletal 
disorders, claimed as degenerative disc disease and 
osteoarthritis of multiple joints had their onset during military 
service.  He also contends that he developed acid reflux as a 
result of medications taken to manage these disorders.  Because 
these claims involve similar issues and evidence, and as similar 
legal principles apply, the Board will address them in a common 
discussion.  

Service treatment records (STRs) fail to reveal any significant 
neck/back injuries or complaints or treatment for generalized 
joint pain.  Although, in March 1968, the Veteran was 
hospitalized after being kicked in the face during a fight, the 
injuries were confined to a fractured right mandible.  There was 
no evidence of additional follow-up evaluation, which would 
provide a basis for a current diagnosis of a chronic 
musculoskeletal disorder, including disc disease or 
osteoarthritis.  At separation in October 1970, the Veteran did 
not mention the altercation or associated injuries.  Thus, it 
appears that any complaints or injuries he may have experienced 
during service had resolved.  Clinical evaluation of all major 
body systems, to include the spine, lower extremities, and upper 
extremities was within normal limits with no pertinent 
abnormalities noted.  

The STRs are also completely negative for any diagnosis of or 
treatment of symptoms suggestive of acid reflux disease.  The 
Veteran did not indicate any specific gastrointestinal symptoms 
during service, and none are documented.  

Moreover, given the opportunity to identify any history or 
symptoms associated with in-service injury, the Veteran reported 
no specific complaints at enlistment for the National Guard in 
1981, 11 years later.  In fact, he specifically denied painful 
joints, arthritis, painful/trick shoulder, recurrent back pain, 
trick/locked knee, frequent indigestion, or stomach/intestinal 
trouble.  In addition, clinical evaluation was within normal 
limits and he was found qualified for service.  In this case, 
there is no official documentation of any periods of active duty 
training or inactive duty training.  However the record does not 
otherwise reveal, and the Veteran does not assert, that his 
claimed disabilities developed during his National Guard service.  

The paucity of evidence of in-service incurrence is not, however, 
the only shortcoming in this claim, as there are no medical 
records immediately subsequent to service that contain a 
diagnosis of any pertinent musculoskeletal disorders or acid 
reflux disease.  In fact, the first pertinent post-service 
evidence of record is a May 1994 upper gastrointestinal study, 
almost 25 years after discharge from service.  The findings of 
that study were consistent with a hiatal hernia with reflux.  A 
more recent treatment record dated in February 2004, shows the 
Veteran complained that the medication, Feldene, made him sick to 
his stomach and that it was discontinued.  The examiner did not 
otherwise indicate whether acid reflux disease first began during 
military service, or was otherwise related.  

With respect to the musculoskeletal claims, the claims folder is 
devoid of any pertinent treatment records or other medical 
documents until December 2003, more than 30 years post-service, 
when the Veteran began fairly regular treatment for radiating low 
neck and right shoulder pain.  At no time did he mention an in-
service injury or associated residuals.  Radiological findings 
dated in 2003 and 2004 show mild to moderate degenerative changes 
in both shoulders; moderate-sized bone spurs in both knees; 
multilevel degenerative changes, bulging discs and spinal 
stenosis in the spine; mild spurring at the DIP (distal 
interphalangeal) joint of the right hand; and mild osteoarthritic 
changes in the right hip.  None of the examiners indicated that 
any of these findings first began during military service, or 
within a year thereafter.  

The remaining VA outpatient treatment records dated between 2005 
and 2009, show the Veteran received periodic treatment for 
musculoskeletal complaints and acid reflux symptoms, but again do 
not otherwise establish a nexus between any diagnosed disorder 
and military service.  

Here, the Board is unable to attribute the post-service 
development of degenerative disc disease of the spine, multiple 
joint osteoarthritis, or acid reflux disease to the Veteran's 
service.  The record does not show that any acid reflux, first 
documented in 1994 or degenerative disc and arthritic changes, 
first documented in 2003, were manifested prior to those dates.  
The lack of any evidence of complaints or symptoms in the 
intervening years since active service must be considered as a 
factor, along with other factors concerning the Veteran's health 
and medical treatment during and after military service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); see 
also Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence 
of a prolonged period without medical complaint can be considered 
as a factor, along with other factors concerning the veteran's 
health and medical treatment during and after military service).  
In addition, the record is negative for a medical opinion linking 
any of these claimed disorders to service.  See Hickson, supra.  

Moreover, because there is no evidence of degenerative disc 
disease or arthritis within the first post-service year, the 
presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 do not 
apply.

To the extent that the Veteran's acid reflux has been attributed 
to medications taken to manage his musculoskeletal complaints, 
since the Board has determined that service connection for 
degenerative disc disease of the cervical and lumbar spine and 
osteoarthritis of multiple joints is not warranted, there is no 
predicate disability upon which secondary service connection may 
be granted.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  Consequently, there is no legal basis to grant 
service connection for acid reflux disease on a secondary basis.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that 
where the law, and not the evidence, is dispositive of a claim, 
such claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law).  

Finally, in reaching the above conclusions, the Board has not 
overlooked the Veteran's contentions, his statements to 
healthcare providers, or his written statements.  As to his 
assertions that he also sustained a whiplash injury to the neck 
after being kicked in the face during service, the Board 
acknowledges that he is competent to give evidence about what he 
sees and feels; for example, he is competent to report acute 
injury.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However the STRs do not address any additional neck 
complaints or symptoms at the time the Veteran fractured his jaw.  
Even assuming that he sustained some type of in-service neck 
injury, the Board finds it much more reasonable to conclude that 
it was acute and transitory, given that the STRs note no 
description of the whiplash injury that he now describes, and 
post-service medical records are negative for complaints, 
findings, or treatment of a neck disability, for more than 30 
years after active duty.  See Curry v. Brown, 7 Vet. App. 
59 (1994) (a veteran's version of events from the past may be of 
limited credibility and probative value in the absence of medical 
records showing treatment for the claimed disorder).  

Moreover, as a layperson who lacks medical training and 
expertise, the Veteran cannot provide a competent opinion on a 
matter as complex as to the etiology of his current disc disease, 
arthritis, and acid reflux and their relationship to service.  
His contentions are not statements merely about symptomatology, 
an observable medical condition, or a contemporaneous medical 
diagnosis, but rather clearly fall within the realm of requiring 
medical expertise, which he simply does not have.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to 
establish the presence of observable symptomatology that is not 
medical in nature).  

Therefore, the Veteran's opinion, to the extent it is to be 
accorded some probative value, is far outweighed by the STRs, 
which are entirely negative for pertinent complaints and 
symptoms, and by the post-service medical reports, which are 
silent for any complaints or treatment for decades after the 
Veteran's separation from service.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).  

The Board is also cognizant of the Veteran's contention that he 
injured his back as result of operating heavy equipment and 
combat infantry duties as well as the tenets of 38 U.S.C.A. § 
1154(b).  This regulation provides that, in considering claims of 
veterans who engaged in combat during campaigns or expeditions, 
satisfactory lay or other evidence of incurrence or aggravation 
in such combat of an injury or disease, if consistent with the 
circumstances, conditions or hardships of such service, will be 
accepted as sufficient proof of service connection, even when 
there is no record of incurrence or aggravation.  However, it 
does not create a statutory presumption that a combat veteran's 
alleged disease or injury is service connected.  Rather, it aids 
the combat veteran by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  Collette 
v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  

Thus, insofar as the Veteran may be claiming this condition as a 
result of combat, the Board notes that these provisions do not 
alter the fundamental requirements that he must submit probative 
medical evidence of a causal relationship between his current 
conditions and service.  Id.  That is, even assuming combat 
status, the Veteran must still provide satisfactory evidence of a 
relationship between his service and the claimed disabilities.  
Here, the probative and persuasive evidence weighs against his 
claims, as it fails to create a nexus between the Veteran's disc 
disease, osteoarthritis and service.

Accordingly, for these reasons, the preponderance of the evidence 
is against the claims, and there is no reasonable doubt to be 
resolved.  38 U.S.C.A. § 5107(b).

B.	A Prostate Disorder, To Include Residuals Of Prostate 
Cancer, and Urinary Incontinence/Frequency and Erectile 
Dysfunction

Post-service records show that, during outpatient evaluation in 
September 2005, the Veteran gave a history of prostate cancer, 
which the examiner considered questionable.  The Veteran reported 
that a biopsy performed 15 years ago was negative.  He denied 
radiation, chemotherapy or surgery, but reported that he took 
pills for it for several years.  His last prostate specific 
antigen (PSA) level was 0.4 ng/mL, in March 2005.  The clinical 
impression was doubtful history of prostate cancer.  The Veteran 
informed the medical provider that he had been exposed to Agent 
Orange.

During VA examination in November 2006, the Veteran's reported 
history of prostate cancer remained unchanged.  However on this 
occasion he noted that he underwent radiation and seed 
implantation and was later treated with hormonal therapy.  He 
reported current symptoms of urgency of micturition associated 
with stress urinary incontinence, incomplete emptying of the 
bladder, and occasional burning associated with micturition.  He 
also reported increased frequency of micturition 3-4 times per 
night and problems with maintaining erections.  The Veteran noted 
that these symptoms started after the radiation therapy for 
prostate cancer.  The clinical assessment was adenocarcinoma of 
the prostate, status post brachytherapy, currently in remission 
with serum PSA level of 0.46 ng/mL; urinary incontinence, 
urgency, and frequency; and erectile dysfunction.  The examiner 
noted that both the erectile dysfunction and urinary symptoms 
were common long-term complications of brachytherapy and were at 
least as likely as not secondary to it.  

In this case, the medical evidence of record clearly shows a 
diagnosis of adenocarcinoma of the prostate, which is one of the 
above diseases found to be associated with herbicide exposure as 
enumerated under 38 C.F.R. § 3.309(e).  Further, service 
personnel records confirm the Veteran's service in the Republic 
of Vietnam from January 1969 to October 1970.  Accordingly, the 
Veteran's claim for service connection for prostate cancer is 
granted.  [This grant is considered to be a complete grant of 
benefits sought with respect to the issue of entitlement to 
service connection for a prostate disorder, to include residuals 
of prostate cancer.]  

Further, the November 2006 VA physician has also indicated that 
the Veteran's complaints of urinary incontinence and frequency 
are common complications of the brachytherapy that the Veteran 
underwent for his now service-connected prostate cancer.  In 
addition, this doctor explained that the Veteran's erectile 
dysfunction is "at least as likely as not secondary to the 
brachytherapy [that the Veteran underwent] for [his] prostate 
cancer."  Of further significance is the fact that the claims 
folder contains no conflicting medical opinion.  Therefore, the 
evidence being in favor of the Veteran, the Board finds that 
service connection for urinary incontinence/frequency and service 
connection for erectile dysfunction is warranted.  


ORDER

Service connection for degenerative disc disease of the lumbar 
and cervical spine is denied.

Service connection for osteoarthritis of multiple joints is 
denied.

Service connection for acid reflux disease is denied.

Service connection for residuals of prostate cancer is granted.

Service connection for urinary incontinence and frequency as 
residuals of prostate cancer is granted.  

Service connection for erectile dysfunction as a residual of 
prostate cancer is granted.


REMAND

In February 2008, the Veteran filed a notice of disagreement with 
a February 2007 denial of service connection for hiatal hernia; 
subacute peripheral neuropathy; and chloracne.  He has not been 
furnished a SOC which addresses these issues.  In such cases, 
under judicial precedent, the appellate process has commenced and 
the Veteran is entitled to a statement of the case.  See Pond 
v. West, 12 Vet. App. 341 (1999); Manlicon v. West, 12 Vet. App. 
238 (1999).  These matters are, therefore, remanded for 
additional action.

Accordingly, the case is REMANDED for the following action:

The AMC/RO should issue an SOC to the 
Veteran addressing the issues of 
entitlement to service connection for a 
hiatal hernia, subacute peripheral 
neuropathy, and chloracne.  The Veteran and 
his representative must be advised of the 
need to file a timely Substantive Appeal 
following the issuance of the SOC if he 
wishes to complete an appeal from those 
specific decisions.  Only if the Veteran 
perfects a timely appeal of these service 
connection issues should these claims be 
returned to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009). 



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


